- OFFICEL OF ?-Iii: ATlpR~ey    &ERAl.   OF m                        .   . .
                         :                                          ,_
                               Al&IN

                                                                                      .
zz=a




                       .


                                                                                      -_




                                                                    .
                                    tiaot'wan ax6outk.d
                                    m was colultp Attor-
                                  US, aad raid school :
                             U4t h&U to tit! 8Qit t0                                       i
                              nt taxma tllanotiag to
                              60 days motgoe tliardn
                              he.waive'auah notloo..
                          ot was made, Nr. Slaver noti-' "
       fled the gtablloby a~nol$oo La Sh loorl'
       paper thst bo bad not wslrsd bls rigbt8 with                                        I
       retf~rsnoe~to’ssld   oantraot -and dtd’not intend

                                                               ::   *
                              ;   .:


                                                           .    .       .


                                                       :                                   i
                   .   .:




         .
        .
    :




.

.       ,


    * .;.




                                                    _ *
                            -...
            .           .          .   -              .;
                .   .                      ..   .
. v.Jnderi3oo*ag OuraJ.   .   ..        .
                                            :
            .                                         ..
.                         .
                                .   .           . .
                ..            . _
    .   .
rel;ls+Js
        co do 60 for sixty tlciys;
                                 it shsll than  -
se proper fur tll:a0iwo1 boa.% Qo cnpl6y wnxs
otaar attsmey.oofQhs oounQr to iLla ault. " + *.a . .
                 .       .                           ..
                                                          :        .
   .   .                          - .
    . ..~                    .    . .     .
   - .     . -.                         . .
         . :                 ..               . .              .
                                                -.
                     .                                    ..
.